Citation Nr: 1533854	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-31 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board remanded this matter in October 2014 for additional development.  As discussed further below, the Board's directives have not been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's prior remand, the RO was instructed to obtain the Veteran's treatment records from the Vet Center in Springfield, Illinois.  The Veteran submitted a release form for these records in November 2011.  However, the RO has yet to obtain or associate the Veteran's Vet Center records with the claims file.  Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In accordance with Stegall, remand for the Veteran's Vet Center records is warranted.

In addition to requesting records, the Board also instructed the RO to schedule the Veteran for a new VA examination.  The Board found that the November 2011 examination was inadequate because the examiner failed to provide a rationale supporting her opinion that the Veteran's anxiety disorder was more likely than not caused by military service experiences.  

Pursuant to the Board's remand, the RO scheduled three VA examinations.  However, the Veteran either cancelled or failed to show to each examination.  Since the claim file is being returned, the RO should attempt to schedule another VA examination.  However, the Veteran is advised that if he fails to show without good cause for the scheduled examination, his claim will be adjudicated based on the evidence found in the claims file.  If the Veteran does not report for any examination scheduled pursuant to this remand, the RO should send the entire claims folder to the November 2011 examiner for an addendum opinion addressing the etiology of the Veteran's anxiety disorder.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Any pertinent treatment records, including records from the Vet Center in Springfield, Illinois should be obtained and incorporated in the claims folder.  The Board notes that in light of the association between Vet Centers and the VA, such records should be obtainable regardless of whether the Veteran provides an updated authorization form.  All attempts to procure those records should be documented in the file.  If the RO cannot obtain the aforementioned records, a notation to that effect should be included in the claims file.  In addition, the Veteran should be informed of any such problem.

2. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of all current psychiatric disorders.  The claims folder should be made available to the examiner for review.

The examiner should provide a diagnosis for each psychiatric disorder found.  If PTSD is diagnosed, the examiner must specifically opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD is related to any claimed stressors.  The requested opinion should take into consideration the Veteran's own assertions and all relevant medical evidence, including treatment records that reflect a diagnosis of PTSD. 

If the examiner determines that the clinical evidence supports a diagnosis other than PTSD, the examiner should list all diagnosed psychiatric disorders and specifically opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disorders originated in service or are otherwise attributable to the Veteran's military service.  

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3. If the Veteran does not report for any examination scheduled pursuant to this remand, note that in writing, and send the entire claims folder to the November 2011 VA examiner for an addendum opinion, addressing the etiology of the Veteran's anxiety disorder.  A complete rationale must be provided for all opinions expressed.  

4. After the above development is completed, readjudicate the claim.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




